Case: 1:18-Cv-08204 Document #: 1 Filed: 12/14/18 Page 1 of 8 Page|D #:1

_i`N TH_E _U_N_IT"I;D s"I‘A'I"E_s I)`I_s*riu_c:_T__CoU_RT`
` "FORTHE NoRTHF,RN DISTRICTOFILLlNols " " '

EASTERN I)IVISION ""
LABORERS’ PENSION FUND, )
LABORERS’ WELFARE FUND OF THE )
HEALTH AND WELFARE l)EPARTMENT )
OF THE C()NSTRUCTION ANI) GENERAL )
LABORERS’ DISTRICT C()UNCIL OF )

CHICAGO AND VICINITY, THE CHICAGO )
LABORERS’ DISTRICT COUNCIL RE'I`IREE )
HEALTH AND WELFARE FUNI), and
CATHERINE WENSKUS, Aclministrator of
the Funds,

Plai:ltiffs, Casc No.: 18 C 82{)4

V.

)
)
)
)
)
)
] Judge
DON STOLTZNER MASON C()NTRACTORS,)

an involuntarily dissolved Illinois corporation, )

and I)ONALD S'I`OLTZNER, individually and )

d!b/a D()N STOLTZNER MASON )
CONTRACTORS INC., an Illinois Corporation, )

Defendants. §
C()MPLAINT

Plaintiffs Laborers’ Pension Fund, Laborers’ Welfare Fund of the Health and Wolfare
Deparlment of the Construction and Goneral Laborers’ Distriot Council of Chicago and Vicinity,
the Chicago Laborers’ District Council Retiree Health and Welf`are Fund (colleotively “Funds”)
and Catherine Wenskus (hereinafter “Wenskus”), not individually but as Administrator of the
Funds, by and through their attorneys Patrick T. Wallaoe, Amy Carollo, Kathorine Mosenson,
and Ryan Liska and for their Coinplaint against Defendants Don Stoltzner Mason Contractors, an

involuntarily dissolved Illinois corporation and Don Stoltzner, individually and d/b/a Don

Stoltzner Mason Contractors, state:

 

Case: 1:18-cv-08204 Document #: 1 Filed: 12/14/18 Page 2 of 8 Page|D #:2

COUNT I
'(Faiiure to S\lliniit to all Audit)

l. Jurisdiction is based on Scctions 502(e)(l) and (2) and 515 of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amendcd, 29 U.S.C. §§1132 (e)(l) and
(2) and l 145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as
alnended, 29 U.S.C. §lSS(a), 28 U.S.C. §1331 and federal common law.

2. Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §l l32(e)(2),
and 28 U.S.C. §l39l (a) and (b).

3. The Funds are multiemployer benefit plans Within the meanings of Sections 3(3)
and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They arc established and maintained
pursuant to their respective Agreements and Dcclarations of Trust in accordance With Section
302(0)(5) of the LMRA. 29 U.S.C. § 136(0)(5). 'l` he Funds have offices and conduct business
Within this District.

4. Plaintiff Catherine chskus (“Wenskus”) is the Adrninistrator of the Funds, and
has been duly authorized by the Funds’ 'l`rustees to act on behalf of the Funds in the collection of
employer contributions owed to the Funds and to the Construction and General District Council
of Chicago and Vicinity T raining Fund, and with respect to the collection by the Funds of
amounts which have been or are required to be Withheld from the \vages of employees in
payment of Union dues for transmittal to the Construction and General Laborers’ District
Council of Chicago and Vicinity (the c‘Union”). With respect to such matters, chsl<us is a
fiduciary of the Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.

§1002(21)(A).

 

Case: 1:18-cv-O8204 Document #: 1 Filed: 12/14/18 Page 3 of 8 Page|D #:3

5.- De-l`-end-ant--Don Stoltzner Mason Contractors d/l<!a Don Stoltz`ner Mason ` `
Contractors lnc. (hereinafter the “Company”) is an involuntarily dissolved lllinois corporation
At all times relevant herein, the Company did business within this District and was an employer
within the meaning of Section 3(5) ofERlSA, 29 U.S.C. §1002(5), and Section 301(21) of the
LMRA, 29 U.S.C. §185(0).

6. Defendant Don Stoltzner (hcreinafter “Stoltzner”) is the president of the
Company. The Company was involuntarily dissolved by the lllinois Secretaiy of State on
December 1(), 201 S. Stoltzner conducted business on behalf of the Company, and was doing
business as the Company, since its involuntary dissolution, and is liable for all debts and
liabilities of the Company to the Funds incurred in carrying on thc Conipany’s business after the
involuntary dissolution pursuant to 805 ILCS 511 et seq.

7. 'l`he Union is a labor organization within the meaning of 29 U.S.C. §1 SS(a).
Conipany assigned its bargaining rights to the Mason Contractors Association of Greater Chicago
and has been a party to successive collective bargaining agreements with the Union, the most
recent of which has been effective since .lune l, 2017. A true and accurate copy of the
Conipany’s Mason Contractor Member Application is attached hereto as Exhibit A.

8. The Funds have been duly authorized to serve as collection agents for the Union
in that the Funds have been given the authority to collect from employers union dues which
should have been or have been deducted from the wages of covered employees Fuither, the
Funds have been duly authorized by the Construction and General Laborers’ District Council of
Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest Construction lndustry

Advancement Fund (“MCIAF”), the Mid-Anierican Regional Bargaining Association industry

 

Case: 1:18-cv-O8204 Document #: 1 Filed: 12/14/18 Page 4 of 8 Page|D #:4

A<..‘._\'@“¢@n¢.“f Fué?d <.“WR`BA’_’_L,FHP C._h_?¢@r<>._lnd.COPS‘“‘¢‘?O."?`S_?‘f_@t>’ ¢0.‘.“?€* .<Fh€ "‘Srf@*r _ _` `
Firrid”), the Laborers’ Employers’ Cooperation and Edueation Trust (“LECET”), the Concrete ' '
Contractors Association (“CCA”), the CDCNI/CAWCC Contraetors’ lndustiy Advancement
Fund (the “W all & Ceiling Fund”), the CISCO Uniform Drug/Aleohol Abuse Program
(“CISCO”), the Laborers’ Distriet Council Labor Management Committee Cooperative
(“l.,DCMC”), the W ill Grundy Industry Trust Advancement Fund (“WGITA”), the illinois
Environmental Contractors Association lndustry Education Fund (“IECA”), the Illinois Small
Pavers Association Fund (“ISPA”), and the Chicago Arca lndependent Construction Association
(“CAICA”) to act as an agent in the collection oi` contributions due to those Funds.

9. The Agreement and the Funds’ respective Agreements and Declarations of 'I`rust
obligate the Company to make contributions on behalf of its employees covered by the
Agreement for pension benefits, health and welfare benefits, and/or benefits for the training fund
and to submit monthly remittance reports in which the Company, infer alia, identities the
employees covered under the Agreement and the amount of contributions to be remitted to the
Funds on behalf of each covered employee T he Company is obligated to pay between 10% to
20% liquidated damages on late-paid contributions plus interest at a rate of 12% from the date
the contributions were due until the contributions are paid.

10. The Agreement and the Funds’ respective Agrcements and Declarations of Ti'ilst
require the Company to submit its books and records to the Funds on demand for an audit to
determine benefit contribution compliance

l l. The Agreement requires the Company to obtain and maintain a surety bond to

guaranty the payment of future wages, pension and welfare benefits

 

Case: 1:18-cv-O8204 Document #: 1 Filed: 12/14/18 Page 5 of 8 Page|D #:5

___1_2' _____.N<.>r\*_'itwv‘ingtraverse_f.‘_ni>.e¢_<f_b>" t'.r.@!\_ai?¢nar.rails. _. _ _. . .. _.
Funds’ respective Agreements and Dcclarations of Trust, the Company performed covered work '
during the time period of .lanualy l, 2009 forward The Funds demanded an audit and the
Company failed to submit its books and records to an audit for the time period of January l, 2009
forward, thereby depriving the Funds of information needed to administer the Funds and
jeopardizing the benefits of the participants and beneficiaries

13. Under the terms of the Agreement and the Funds’ respective Agreements and
Declarations of Trust, the Company and Stoltzner are liable for the costs ol` any audit which
reveals unpaid contributions

14. The Company’s actions in failing to submit to an audit to determine benefit
contribution compliance violate Section 515 of ERISA, 29 U.S.C. §1145.

15. Pursuant to Section 502(g)(2) ofERISA, 29 U.S.C. §l 132 (g)(2), Section 301 of
the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agreement and the
Funds’ respective Trust Agreements, the Company and Stoltzner are liable to the Funds for
delinquent contributions, liquidated damages, interest, audit costs and attorneys’ fees and eosts,
and such other legal and equitable relief as the Court deems appropriatel

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against
Defendants Don Stoltzner Mason Contractors and Don Stoltzner, individually:

a. ordering Defcndants to submit all books and records to an audit for the period of
.lanuary 1, 2009 forward and entering judgment in sum certain in Plaintiffs’ favor against

Defendant Don Stoltzner Mason Contractors and Don Stoltzner, individually, for the amounts

 

Case: 1:18-cv-O8204 Document #: 1 Filed: 12/14/18 Page 6 of 8 Page|D #:6

due on audit including unpaid contributions interest, liquidated dannrg-es-, accumulated liquidated ll
damages on late-paid reports audit eosts, and Plaintiffs’ attorneys’ fees and eosts; and

b. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate

COUNT II
(Failure To Pay Union Dues)

l6. Plaintiffs reallege and incorporate herein paragraphs 1 through 15 of Count 1.

17. Pursuant to agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers
union dues which have been or should have been deducted from the wages of covered
employees

lS. Notwithstanding the obligations imposed by the Agrcement, the Company
performed covered work during the time period of January l, 2009 forward and failed to submit
all books and records to a requested audit to determine dues contributions compliance for the
time period of January 1, 2009 forward, thereby depriving the Union of information

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against
Defcndant Don Stoltzner Mason Contractor and Don Stoltzner, individually, ordering the
Defendants to submit the Company’s books and records to an audit for the period of .lanualy 1,
2009 forward and entering judgment in favor of the Funds and against Defendants for the Union
dues and liquidated damages owed together with all accumulated liquidated damages on late-paid
reports audit eosts, attorneys’ fees and costs, and any other legal and equitable relief as the Court

deems appropriate

 

Case: 1:18-cv-O8204 Document #: 1 Filed: 12/14/18 Page 7 of 8 Page|D #:7

Decer`nber 14, 2018 ` l,,aborers’ Pension Fund, et al.
By: /s/ Amy Carollo

Office of Fund Counsci

ill W. Jaci<son Blvd., Suite l4l5
Chicago, IL 60604
(312)692-1540

 

l - ‘Case:- 1»-:-1‘8-~ev-O8QO4- Ddeu-ment‘#:'~1"`~|=itecl:t1'2}1¢t/1'8'F’age.8 ot“‘8"Page'tD#8 '
02/09/2005 15:0:1 nix 6306558884 mertens rtcth atlas s uaw-JEAN 1002

FEB 8 2005

  

04 GREATER _CH|_CAGD

1450 FBM\SSANCE DFL#B€\?.
PAHK RlDGE, lLLlN'Ol~S 8008»5

Mason Contraotor Membér Apptloatton
2004 - 2005

lWOUl.D LlKE TO BECOME A REGULAR MEMEER OF THE MASDN CONTRAGTORS
ASSOCIAT|ON OF GREATER CHICAGO

....... ‘-~4..__». _¢--¢-.-=-r ._‘-`..._.. - . .

l agree to be bound by the By-Laws of the Assoolatlon. l understand Regular Members
asslgn bargaining rights fortna bricklayers contract and may, but are not required to do
the same for the Laborers agreement

Please complete the following information and return to the above address

Company Namé= ___D_Qn.wlnmr.lmsh C¢nfra¢wrs
Addross: 15 ' N t . S Z/l

 

 

 

 

 

city mailings stare it zip _sqg§s__;
Phone WT-AQ?"]'F§O ` Fax: E(H" dag*“l'l§l
E.man ' _ Fedraxroa ,3;¢-&§2031&

We are: Brtcklayers § Laborers g_ .Operators _}§

 

 

 

 

 

  

 

